Name: Commission Regulation (EEC) No 3282/82 of 7 December 1982 amending for the 11th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calvesa
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 82 Official Journal of the European Communities No L 348/ 19 COMMISSION REGULATION (EEC) No 3282/82 of 7 December 1982 amending for the 11th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2) '9-20 ECU per 100 kilograms is replaced by '9-40 ECU per 100 kilograms'. 2. In Article 3 ( 1 ) (c) '2-20 ECU per 100 kilograms' in the first indent is replaced by '2-00 ECU per 100 kilograms'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 10 (3) thereof, Whereas Article 3 ( 1 ) (c) of Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 1328/82 (4), fixes the amount of the special aid for skimmed milk for use as feed for animals other than young calves and the maximum selling price applied by dairies ; whereas, in view of changes in the market situation, this aid and the maximum selling price should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p . 13 . (2) OJ No L 140, 20 . 5. 1982, p . 1 . (3) OJ No L 321 , 16 . 12. 1977, p. 30 . (4) OJ No L 150, 29 . 5 . 1982, p . 72.